Case 15-01089-JDW         Doc 169     Filed 12/19/18 Entered 12/19/18 11:58:16             Desc Main
                                     Document      Page 1 of 6


 _________________________________________________________________________________

                                                      SO ORDERED,



                                                      Judge Jason D. Woodard
                                                      United States Bankruptcy Judge


        The Order of the Court is set forth below. The case docket reflects the date entered.
 ________________________________________________________________________________
                             UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF MISSISSIPPI

 In re:                                                )
                                                       )
 ALLEN EDWARD CROSTHWAIT                               )        Case No.:        05-19292-JDW
                                                       )
                Debtor.                                )        Chapter          11


 DAVID E. BAIRD,                                       )
                                                       )
                Plaintiff,                             )
 v.                                                    )        A.P. No.:        15-01089-JDW
                                                       )
 ALLEN EDWARD CROSTHWAIT,                              )
                                                       )
                Defendant.                             )

      ORDER DENYING MOTION TO AMEND FINAL JUDGMENT TO DETERMINE
      INTEREST THEREON AND TO DETERMINE PREJUDGMENT INTEREST AND
                        LIFT THE STAY (DKT. # 159)

          This matter is before the Court on the Motion to Amend Final Judgment to Determine

 Interest Thereon and to Determine Prejudgment Interest and Lift the Stay (the “Second Motion for

 Prejudgment Interest”) (Dkt. # 159) filed by David Baird (the “Plaintiff”). A hearing was held on

 December 18, 2018, where the Court heard argument and took the matter under advisement. As

 discussed in open court, the Plaintiff failed to request prejudgment interest in any of his pleadings

 prior to entry of the Court’s Memorandum Opinion and Final Judgment, which is fatal to his

 request for prejudgment interest. (Dkts. # 144, 156). The Plaintiff is entitled to postjudgment

                                                  1
Case 15-01089-JDW           Doc 169      Filed 12/19/18 Entered 12/19/18 11:58:16                   Desc Main
                                        Document      Page 2 of 6


 interest without such a request or explicit inclusion in the Final Judgment. Thus, the Second

 Motion for Prejudgment Interest is due to be denied.

         This adversary proceeding was removed to this Court on October 29, 2015. (Dkt. # 1).

 The Plaintiff’s Complaint to Quiet Title and Recover Damages for Timber Trespass made no

 mention of prejudgment interest. (Dkt. # 11). A pretrial conference was held on July 11, 2017

 and a Pretrial Order entered. (Dkt. # 108). The Pretrial Order, prepared and agreed to by the

 parties, did not include any reference to prejudgment interest. The Plaintiff filed numerous other

 pleadings prior to trial with no mention of prejudgment interest. At trial, the Plaintiff made no

 request for prejudgment interest and put on no evidence in that regard. On September 25, 2018,

 the Court entered its Memorandum Opinion. (Dkt. # 144).

         On October 8, 2018, the Plaintiff filed its Motion for Prejudgment Interest (the “First

 Motion for Prejudgment Interest”) (Dkt. # 151). The First Motion for Prejudgment Interest was a

 direct copy and paste of the Plaintiff’s Motion to Amend Finding of Facts (Dkt. # 152). It did not

 reference prejudgment interest, other than in the title, and was denied. (Dkt. # 153). On October

 18, 2018, after a determination of attorney’s fees, the Final Judgment was entered. (Dkt. # 156).

 On October 26, 2018, the Plaintiff filed his Second Motion for Prejudgment Interest (Dkt. # 159),

 for the first time presenting a colorable claim to prejudgment interest. On November 16, 2018,

 the Plaintiff filed his Notice of Appeal of Final Order. (Dkt. # 165).1

                                 I.       PREJUDGMENT INTEREST

          In the Second Motion for Prejudgment Interest, the Plaintiff requests prejudgment interest

 and postjudgment interest. Because this adversary proceeding was based on state law claims,



 1
   The hearing on the Second Motion for Prejudgment Interest was held after the Notice of Appeal was filed. The
 Second Motion for Prejudgment Interest is in the nature of a motion to alter or amend and, thus, this Court has
 jurisdiction to enter this Order. (Dkt. # 167); Ross v. Marshall, 426 F.3d 745, 751-52 (5th Cir. 2005).

                                                       2
Case 15-01089-JDW           Doc 169    Filed 12/19/18 Entered 12/19/18 11:58:16             Desc Main
                                      Document      Page 3 of 6


 Mississippi law determines whether prejudgment interest should be awarded.              Puerto Rico

 Highway and Transportation Authority v. Redondo Const. Corp. (In re Redondo Const. Corp.),

 820 F.3d 460, 464 (1st Cir. 2016); Otto v. Niles (In re Niles), 106 F.3d 1456, 1463 (9th Cir. 1997).

 The statutory basis for the Plaintiff’s claims, Mississippi Code Annotated § 95-5-10, does not

 address prejudgment interest, so Mississippi common law controls. It is well-settled, under

 Mississippi law, that awarding prejudgment interest is within the discretion of the trial judge.

 Golden Triangle Vein Ctr. v. Total Body Contouring Inc., 2018 WL 152784, at *3 (N.D. Miss.

 Mar. 28, 2018) (Judge Brown); Estate of McLemore v. McLemore, 63 So. 3d 468, 492 (Miss. 2011)

 (“A trial court may award prejudgment interest provided certain conditions are met, but is not

 required to do so.”).

           Mississippi courts require that plaintiffs request prejudgment interest in their pleadings.

 Upchurch Plumbing, Inc. v. Greenwood Utilities Com’n, 964 So. 2d 1100, 1118-19 (Miss. 2007);

 Theobald v. Nosser, 784 So. 2d 142, 145 (Miss. 2001); Cain v. Cain, 967 So. 2d 654, 663 (Miss.

 Ct. App. 2007) (“In Mississippi, the trial judge possesses the authority to award prejudgment

 interest to the prevailing party in a breach of contract suit if prejudgment interest was requested in

 the complaint.”). Mississippi courts originally required that the plaintiff’s pleadings include a

 request for prejudgment interest and the date on which the prejudgment interest was due, but the

 specific date requirement has been abandoned. Upchurch, 964 So. 2d at 1118 (“We wish to make

 clear today that while Miss. R. Civ. P. 8 does require that a party assert a demand for prejudgment

 interest in the appropriate pleading; on the other hand Rule 8 does not require that a party seeking

 prejudgment interest must plead the specific date on which the prejudgment interest allegedly is

 due.”).




                                                    3
Case 15-01089-JDW           Doc 169    Filed 12/19/18 Entered 12/19/18 11:58:16             Desc Main
                                      Document      Page 4 of 6


         Mississippi courts have held that requesting prejudgment interest after the court has issued

 its opinion is too late:

         The Nossers assert that the Theobalds did not request prejudgment interest until the hearing
         before the chancery court after this Court had issued its opinion. That assertion is supported
         by the chancery court, which found that the Theobalds did not make a proper demand for
         prejudgment interest, and by the Theobalds' own complaint, which specifically asked for
         “legal interest after date of judgment.” In light of all these factors, we conclude that the
         chancery court did not abuse its discretion in denying the Theobalds prejudgment interest.

 Theobald, 784 So.2d at 145 (Miss. 2001) (emphasis in original) (cited by Upchurch Plumbing,

 Inc. v. Greenwood Utilities Com’n, 964 So.2d 1100, 1119 (Miss. 2007)). In Theobald, the

 Plaintiffs did not request prejudgment interest until the Mississippi Supreme Court had reversed

 and remanded the case back to Chancery Court. Id. The Chancery Court found that the Plaintiffs

 did not make a proper demand for prejudgment interest and the Mississippi Supreme Court

 affirmed. Id. The Mississippi Supreme Court distinguished Theobald from Upchurch because

 prejudgment interest was requested at different times. Upchurch, 964 So.2d at 1119 (“[T]his Court

 specifically emphasized that the [plaintiffs in Theobald] demanded interest after the date of

 judgment, which is distinguishable from this case. Greenwood clearly asked for prejudgment

 interest in its complaint.”). The plaintiffs in Theobald were denied prejudgment interest because

 they did not request it until after the judgment had been rendered. The plaintiffs in Upchurch were

 awarded prejudgment interest because they included a request in their complaint.

         If the pleadings do not specifically request prejudgment interest, it may still be awarded if

 it is included at trial by express or implied consent of the parties. Gill v. Gipson, 982 So. 2d 415,

 421 (Miss. Ct. App. 2007). In Gill, a prejudgment interest request was not included in the

 pleadings but was awarded because the parties entered stipulated evidence that set the rate of

 prejudgment interest, if awarded, and provided evidence of the liquidated damages amount and the

 date from which they were allegedly due. Id. The Mississippi Supreme Court found that the


                                                   4
Case 15-01089-JDW            Doc 169      Filed 12/19/18 Entered 12/19/18 11:58:16                    Desc Main
                                         Document      Page 5 of 6


 plaintiff was entitled to prejudgment interest because the defendant did not object that the evidence

 of prejudgment interest was outside of the pleadings and “the evidence of liquidated damages and

 the date from which they were allegedly due was entered prior to judgment by the express or, at

 the very least, implied consent of the parties.” Id. at 422.

         Here, the Plaintiff did not request prejudgment interest in any of his pleadings prior to the

 entry of the Memorandum Opinion, nor did he put on any evidence regarding prejudgment interest

 at trial. He filed numerous pleadings and never mentioned prejudgment interest or included an

 amount in his damages request that could be attributable to prejudgment interest. Also, there is no

 mention of prejudgment interest in the pretrial order. (Dkt # 108).

         The Plaintiff’s first actual request for prejudgment interest, his Second Motion for

 Prejudgment Interest, was filed after the trial, after the Memorandum Opinion was entered, after

 the attorney’s fees were determined, and after the Final Judgment was entered.2 This request was

 made almost two months after the trial took place. The Defendant objected to the Second Motion

 for Prejudgment Interest. (Dkt. # 166). There was no express or implied consent by the Defendant

 at any point.

         Much like the plaintiffs in Theobald, the Plaintiff did not request prejudgment interest until

 after the Final Judgment was entered. Under Mississippi law, this request is too late and, thus, the

 Plaintiff is not entitled to prejudgment interest.

                                 II.      POSTJUDGMENT INTEREST

         The Plaintiff is entitled to postjudgment interest at the federal rate. Federal law applies to

 federal court judgments to determine postjudgment interest, even in an action otherwise governed

 by state law. Amegy Bank National Association v. Brazos M&E, Ltd. (In re Bigler LP), 458 B.R.


 2
   The Plaintiff’s First Motion for Prejudgment Interest was denied and arguably precludes this second request for
 prejudgment interest. That said, as both requests were untimely, there is no need to address preclusion.

                                                        5
Case 15-01089-JDW         Doc 169     Filed 12/19/18 Entered 12/19/18 11:58:16             Desc Main
                                     Document      Page 6 of 6


 345, 390 (Bankr. S.D. Tex 2011) (citing See Travelers Ins. Co. v. Liljeberg Enters., Inc., 7 F.3d

 1203, 1209 (5th Cir. 1993)); Lassman v. Keefe (In re Keefe), 401 B.R. 520, 526 (1st Cir. BAP

 2009). Under 28 U.S.C. § 1961, “[i]nterest shall be allowed on any money judgment in a civil

 case recovered in a district court.” A bankruptcy court proceeding is a “civil case,” and so a

 bankruptcy court judgment is subject to postjudgment interest as provided for in § 1961(a). Amegy

 Bank, 458 B.R. at 390 (citing Ocasek v. Manville Corp. Asbestos Disease Comp. Fund, 956 F.2d

 152, 154 (7th Cir. 1992)).

        “[R]egardless of whether there is any reference to postjudgment interest in the pleadings,

 a court’s order, or the entry of a money judgment, a prevailing plaintiff in federal court is

 automatically entitled to postjudgment interest.” Miller v. Artistic Cleaners, 153 F.3d 781, 785

 (7th Cir. 1998). Interest begins to accrue daily from the date of the entry of the judgment until the

 judgment is fully satisfied. 28 U.S.C. § 1961(a), (b); Amegy Bank, 458 B.R. at 390. The rate of

 interest is “equal to the weekly average 1-year constant maturity Treasury yield, as published by

 the Board of Governors of the Federal Reserve System, for the calendar week preceding the date

 of the judgment.” 28 U.S.C. § 1961(a). Interest is computed daily to the date of payment and is

 compounded annually. 28 U.S.C. § 1961(b).

        The Plaintiff’s request for prejudgment interest was untimely and his request for

 postjudgment interest was unnecessary and thus, the Final Judgment is not due to be amended.

 Accordingly, it is

        ORDERED, ADJUDGED, and DECREED that the Second Motion for Prejudgment

 Interest is DENIED. There being no remaining issues to be resolved in this adversary proceeding,

 the appeal is now active, and the suspension of all appellate timelines is LIFTED (Dkt. # 167).

                                           ##END OF ORDER##



                                                  6
